Citation Nr: 1814842	
Decision Date: 03/12/18    Archive Date: 03/19/18

DOCKET NO.  13-10 932	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 30 percent for anxiety disorder.  

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).  


REPRESENTATION

Appellant represented by:	Joseph R. Moore, Attorney at Law


ATTORNEY FOR THE BOARD

E. Miller, Associate Counsel



INTRODUCTION

The Veteran served on active duty from April 1969 to April 1971.  

The case originally came to the Board of Veterans' Appeals (Board) on appeal from a March 2011 rating decision of the Department of Veterans Affairs (VA) Appeals Management Center (AMC) in Washington, D.C. which granted service connection for anxiety disorder at a 30 percent rating effective July 25, 2006.  

In a June 2015 decision, the Board determined that the issue of TDIU was raised by the record in accordance with Rice v Shinseki, 22 Vet. App. 447 (2009) and remanded the claims for development to the Regional Office (RO).  

In a November 2015 decision, the Board denied a rating in excess of 30 percent for the Veteran's anxiety disorder, and denied a grant of TDIU.  

The Veteran appealed the Board's November 2015 decision to the United States Court of Appeals for Veterans Claims (Court).  In an August 2016 decision, the Court vacated the Board's denial of a rating in excess of 30 percent for the Veteran's service-connected anxiety disorder, and denial of a grant of TDIU.  This decision was returned to the Board for action consistent with the Court's directives.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In order to adhere to the directives laid out by the Court in its decision for the Veteran's claim for an increased rating for anxiety disorder and grant of TDIU, the Board concludes that further evidentiary development is necessary.  Although the Board sincerely regrets this delay and is appreciative of the Veteran's service to his country, a remand is necessary to ensure VA provides the Veteran with appropriate process and assistance in developing his claim prior to final adjudication.  

In a September 2016 rating decision, the RO granted the Veteran a 100 percent service connection rating for prostate cancer associated with Agent Orange exposure.  As the Court's determination was issued in August 2016, the prior Board decisions and Court directive did not include consideration of the Veteran's most recent health developments and subsequent service connection rating change.  

In accordance with regulations, the Veteran's records show that he was scheduled for a VA examination in February 2017 to evaluate the status of the prostate cancer six months post-surgery.  See 38 C.F.R. § 4.115b, Diagnostic Code 7528 (2017).  It is unclear from the documents available in the Veteran's claims file if this examination was completed or if the RO is evaluating a change in status for the Veteran's service-connected prostate cancer.  It appears that the Veteran continues to receive a 100 percent disability rating for prostate cancer.  The issue of TDIU is affected by a determination that the Veteran is 100 percent disabled or any subsequent ratings change.  The Veteran's service-connected anxiety disorder also cannot be fully evaluated as mental health conditions may be affected by serious health diagnoses like cancer.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (issues are inextricably intertwined when a decision on one issue would have a "significant impact" on a claim for the second issue).  

Additionally, the Veteran should be afforded an examination to determine the occupational effects of his current service-connected psychiatric disorder in light of the development of and treatment for prostate cancer.   

Accordingly, the case is REMANDED for the following action:

1.  If any VA examinations for prostate cancer have been completed since the September 2016 rating decision to grant the Veteran 100 percent rating for prostate cancer, please upload the results to the Veteran's claims file.  

2.  Schedule the Veteran for a VA psychiatric examination to determine the current level of severity of his service-connected anxiety disorder.  

All relevant electronic records, including a copy of this remand, must be sent to the examiner for review and the examiner must specifically acknowledge receipt and review of these materials in any reports generated.  

A rationale for any opinion reached should be provided.  If the VA examiner concludes that an opinion cannot be offered without engaging in speculation then he/she should indicate this and explain the reason why an opinion would be speculative.

3.  Schedule the Veteran for a VA examination(s) with an appropriate health care provider(s) to determine the effects of his service-connected disabilities (prostate cancer, diabetes mellitus, and anxiety disorder) on his ability to secure or follow a substantially gainful occupation.  

The claims file must be made available to the examiner(s) in conjunction with the examination.  All necessary special studies or tests should be conducted.  The examiner(s) must elicit from the Veteran and record for clinical purposes a work and educational history.  Based on the clinical examination(s), a review of the evidence of record, and with consideration of the Veteran's statements, the examiner(s) must provide an opinion as to the functional impact of the Veteran's service-connected disabilities, alone or in combination, on his ability to secure or follow a substantially gainful occupation consistent with his education and occupational experience.  This opinion must be provided without consideration of his non-service-connected disabilities or age.  

A complete rationale for all opinions must be provided.  

4.  After undertaking any necessary additional development, readjudicate the disability issues remaining on appeal.  If the benefits sought on appeal remain denied, in whole or in part, the Veteran and his representative must be provided with a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (West 2014).




_________________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




